Citation Nr: 0107019	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant has qualifying service for purposes of 
entitlement to VA benefits.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the RO, entered in August 1998 
and April 1999, which determined that the appellant did not 
have qualifying service for purposes of entitlement to VA 
benefits.


FINDING OF FACT

The United States service department has certified that the 
appellant has had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant does not have qualifying service for purposes 
of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1, 
3.8, 3.9, 3.203 (2000); VAOPGCPREC 11-2000 (2000); VAOPGCPREC 
16-92 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that she has qualifying service for 
purposes of entitlement to VA benefits.  She maintains that 
she had wartime guerilla service with the United States Armed 
Forces in the Far East (USAFFE) from April 1942 to June 1945.  
She says that she entered service at Cabalian, Leyte, that 
she was assigned to the 95th Infantry Regiment, and that she 
served as a private in the Women's Auxiliary Service (WAS) of 
the Philippine Army.  She has submitted photocopies of 
documents from the Philippine Army and from the Armed Forces 
of the Philippines, Reserve Affairs Division, to support her 
claim.

Under the law, a person must qualify as a "veteran" in 
order for her or her dependents to establish entitlement to 
VA benefits.  See, e.g., 38 U.S.C.A. §§ 1110, 1310 (West 1991 
& Supp. 2000).  A "veteran" is defined as "a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  See 
38 C.F.R. § 3.1(d) (to the same effect).  The term "active 
military, naval, or air service" includes service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, but only for purposes of benefits under (1) 
contracts of National Service Life Insurance entered into 
before February 18, 1946, (2) chapter 10 of title 37, United 
States Code, and (3) chapters 11, 13 (except § 412(a)), and 
23 of title 38.  See 38 U.S.C.A. § 107(a) (West Supp. 2000); 
38 C.F.R. §§ 3.8, 3.9 (2000).

VA has promulgated a regulation, 38 C.F.R. § 3.203, which 
governs the evidentiary requirements for establishing service 
for VA benefits purposes.  The regulation provides, in part, 
as follows:

§ 3.203  Service records as evidence of 
service and character of discharge.

  (a)  Evidence submitted by a claimant.  For 
the purpose of establishing entitlement to 
pension, compensation, dependency and 
indemnity compensation or burial benefits 
[VA] may accept evidence of service submitted 
by a claimant (or sent directly to [VA] by 
the service department), such as a DD Form 
214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of 
Discharge, without verification from the 
appropriate service department if the 
evidence meets the following conditions:

  (1)  The evidence is a document issued by 
the service department. . . ; and

  (2)  The document contains needed 
information as to length, time and character 
of service; and

  (3)  In the opinion of [VA] the document is 
genuine and the information contained in it 
is accurate.

				 *		*		*

  (c)  Verification from the service 
department.  When the claimant does not 
submit evidence of service or the evidence 
submitted does not meet the requirements of 
paragraph (a) of this section . . . , [VA] 
shall request verification of service from 
the service department.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) examined § 3.203 in Duro v. Derwinski, 
2 Vet. App. 530 (1992).  There, the Court stated:

  It is patently clear from the provisions 
of section 3.203 that the Secretary [of VA] 
has made service department verification a 
requirement for establishing that a VA 
claimant served in the U.S. Armed Forces 
(or, in this case, in the Philippines 
Commonwealth Army in service of the U.S. 
Armed Forces).  The provision in paragraph 
(a) allows VA to accept evidence submitted 
by the veteran without service department 
verification only if that evidence is itself 
a document issued by the department and VA 
is satisfied as to its authenticity and 
accuracy.  The issuance of this regulation 
was within the scope of VA's statutory 
authority to prescribe specific regulations 
regarding the "proof" of service.  
38 U.S.C. § 501(a)(1).  Therefore, VA is 
prohibited from finding, on any basis other 
than a service department document, which VA 
believes to be authentic and accurate, or 
service department verification, that a 
particular individual served in the U.S. 
Armed Forces.  It is clear, then, that 
service department findings are binding on 
VA for purposes of establishing service in 
the U.S. Armed Forces.

Id. at 532 (citation omitted) (emphasis added).  See also 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997), cert. 
denied, 522 U.S. 958 (1997) ("Philippine veterans are not 
eligible for veterans' benefits unless a United States 
service department documents or certifies their service.").

In the present case, the Board finds that the appellant does 
not have qualifying service for purposes of entitlement to VA 
benefits.  Although she asserts that she had service in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
and has submitted photocopies of Philippine documents to 
support her claim, the United States service department has 
certified that the appellant has had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces.  
Inasmuch as the Board is bound by the service department 
findings, and because the Board is prohibited from finding on 
any other basis that the appellant has the requisite service, 
the appeal must be denied.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim.  By the statement of the case (SOC) and 
supplemental SOC furnished the appellant, the RO has already 
notified her of the information and evidence necessary to 
substantiate her claim.  Moreover, it appears clear from the 
record that there is no additional evidence that needs to be 
obtained on the issue here presented, and that the law is 
controlling.  Adjudication of this appeal, without referral 
to the RO for initial consideration under the new law, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

